DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2021, has been entered. 

Claim Objections
Claims 1-2 are objected to because of the following informalities:  
As amended, claims 1-2 recite a total density of defects of “0.1 defects/cm2 or more and 0.6 defects/cm2 or less.”  Since applicants’ repeatedly refer to a lower limit of “0.01 defects/cm2 or more” in pp. 6-9 of applicants’ July 1, 2021, reply and ¶[0034] of the specification also refers to a lower limit of “0.01 defects/cm2 or more” it is assumed applicants intended to recite a lower limit of 0.01 defects/cm2 instead of 0.1 defects/cm2 in claims 1 and 2.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2014/0145214 to Kageshima, et al. (hereinafter “Kageshima”) in view of U.S. Patent Appl. Publ. No. 2013/0280466 to Zwieback, et al. (“Zwieback”). 
Regarding claim 1, Kageshima teaches a SiC epitaxial wafer (see, e.g., the Abstract, Figs. 1-9, and entire reference) comprising 
a SiC epitaxial layer formed on a 4H-SiC single crystal substrate (see, e.g., ¶¶[0089]-[0097] which teach that a SiC epitaxial layer is formed on a single crystal 4H-SiC substrate), 
wherein the 4H-SiC single crystal substrate has an off angle (see, e.g., ¶¶[0089]-[0097] which teach that the 4H-SiC substrate has an off-angle of 0.4 to 5°), 
wherein a total density of large pit defects and triangular defects caused by substrate carbon inclusions and contained in the SiC epitaxial layer is 0.1 defects/cm2 or more and 0.6 defects/cm2 or less (see, e.g., ¶¶[0148]-[0166] as well as the Example in Figs. 5-8 and ¶¶[0173]-[0185] which teach that the surface density of triangular defects of the SiC epitaxial layer was 0.5 pieces/cm2 in the 2nd production lot; it is noted that although Kageshima only discusses triangular defects, since Fig. 8A and ¶¶[0179]-[0180] teach a method of defect counting which observes and counts essentially all defects observed on the surface as black 2) or are not distinguished from triangular defects and are counted as triangular defects and, as such, have a density of less than 0.6 defects/cm2), and 
wherein the large pit defect is a pit located on the surface at a position corresponding to the position of the carbon inclusion on the substrate surface (see, e.g., ¶¶[0006]-[0008] and ¶¶[0034]-[0044] which teach that small broken pieces referred to as “downfall” or pieces originating from an internal member of the chamber may become adhered to the substrate surface in the form of carbon inclusions and serve as the origin for triangular defects; accordingly, since at least some of the resulting triangular defects are derived from carbon inclusions they may also be broadly considered as being a “large pit defect” as claimed or, alternatively, a number of large pit defects derived from carbon inclusions are necessarily present, but are not visible in the observed candela images).  
Kageshima does not explicitly teach that the 4H-SiC single crystal substrate has a substrate carbon inclusion density of 0.1 to 6.0 inclusions/cm2 and, even if it is assumed arguendo that Kageshima does not teach that the total density of large pit defects and triangular defects caused by substrate carbon inclusions and contained in the SiC epitaxial layer is 0.1 defects/cm2 or more and 0.6 defects/cm2 or less, obtaining a 4H-SiC single crystal substrate with the recited carbon inclusion and total density of large pit 2.  Thus, a person of ordinary skill in the art would look to the teachings of Zwieback and would be motivated to select and utilize a SiC crystalline wafer produced according to the method of Zwieback which has no carbon inclusions or, alternatively, possesses a reduced number of carbon inclusions such as within the claimed range of 0.1 to 6.0 inclusions/cm2 as the substrate for growth of a SiC epitaxial layer in the method of Kageshima in order to produce a higher quality SiC crystal having fewer large pit defects and triangular defects per cm2 at higher growth rates in order to improve the throughput and produce SiC epitaxial wafers having the desired materials properties.  It is also pointed out that a density of carbon inclusions of zero is considered sufficiently close to the lower limit of 0.1 inclusions/cm2 that a SiC epitaxial wafer having no carbon inclusions produced according to the teachings of Zwieback prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2144.05(I).  It is also pointed out that the actual density of carbon inclusions in Zwieback will not always be exactly zero, but instead it will vary within a prescribed range depending upon the growth conditions and can be controlled to the desired value via suitable maintenance of the growth equipment and control over the process conditions.  Accordingly, it would have been within the capabilities of an ordinary artisan to utilize routine experimentation to establish the desired level of cleanliness and process control necessary to produce SiC substrate wafers in the method of Zwieback which have a concentration of carbon inclusions (i.e., 0.1 to 6.0 inclusions/cm2) which is acceptable or required for a particular application.  Growth on this SiC substrate according to the method of Kageshima would then produce a SiC epitaxial layer having a total density of large pit defects and triangular defects of 0.1 defects/cm2 or more and 0.6 defects/cm2 or less as claimed.  
Even if it is assumed arguendo that Kageshima does not explicitly teach that the total defect density also includes large pit defects wherein a large pit defect is a pit located on a surface at a position corresponding to a position of the carbon inclusion on the substrate surface, because the SiC growth method of Kageshima is grown using the same growth conditions it must necessarily produce a SiC epitaxial layer having the same properties, namely a total density of large pit defects and triangular defects of 0.1 defects/cm2 or more and 0.6 defects/cm2 or less.  This is exemplified by at least m/h.  Since Kageshima teaches the growth of a SiC epitaxial layer under substantially the same conditions as disclosed and claimed in the instant application, the resulting SiC epitaxial layer must necessarily possess or, alternatively, would be reasonably expected to possess the same properties, namely total density of large pit defects and triangular defects of 0.1 defects/cm2 or more and 0.6 defects/cm2 or less.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, a total density of large pit defects and triangular defects of 0.1 defects/cm2 or more and 0.6 defects/cm2 or less, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  
It is also noted that claim 1 merely recites a carbon inclusion density of 0.1 to 6.0 inclusions/cm2 and a total density of large pit defects and triangular defects of 0.1 defects/cm2 or more and 0.6 defects/cm2 or less without reciting the actual size of the wafer itself.  Since the density is measured per unit area, a SiC epitaxial wafer having a density within the claimed range may be readily obtained by, for example, selecting a predetermined area on the substrate such as a 4 cm2 area which has two carbon inclusions, one large pit defect, and one triangular defect within that 4 cm2 area to obtain 2 = 0.5 defects or inclusions per cm2 or less which therefore falls within the claimed range.  The motivation for producing 4 cm2 or smaller SiC epitaxial wafers would be to, for example, dice a larger SiC wafer into smaller, individual device wafers or computer chips suitable for use in actual electronic and/or optoelectronic devices.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Kageshima teaches a method for producing a SiC epitaxial wafer in which 
a SiC epitaxial layer is formed on a 4H-SiC single crystal substrate having an off angle (see, e.g., ¶¶[0089]-[0097] which teach that the 4H-SiC substrate has an off-angle of 0.4 to 5°; see also ¶¶[0148]-[0166] as well as the Example in Figs. 5-8 and ¶¶[0173]-[0185] which teach that a SiC epitaxial layer is formed on the 4H-SiC substrate), the method comprising: 
an epitaxial growth step of growing an epitaxial layer on the SiC single crystal substrate (as noted supra
a selecting step of selecting a SiC epitaxial wafer which has a total density of large pit defects and triangular defects of 0.1 defects/cm2 or more and 0.6 defects/cm2 or less caused by substrate carbon inclusions and contained in the SiC epitaxial layer (see, e.g., ¶¶[0148]-[0166] as well as the Example in Figs. 5-8 and ¶¶[0173]-[0185] which teach that the surface density of triangular defects of the SiC epitaxial layer was 0.5 pieces/cm2 in the 2nd production lot; it is noted that although Kageshima only discusses triangular defects, since Fig. 8A and ¶¶[0179]-[0180] teach a method of defect counting which observes and counts essentially all defects present on the surface, the defect count must necessarily include or, alternatively, would be reasonably expected to include the total defect density, including both large pit defects and triangular defects; stated in other words, since the candela images in Figs. 8A-C reveals substantially all of the defects on the surface, the “large pit defects” as claimed either are not present (i.e., have a density of 0 defects/cm2) or are not distinguished from triangular defects and are counted as triangular defects and, as such, have a density of less than 0.6 defects/cm2; furthermore, since ¶[0003] teaches that SiC is utilized for the production of power devices, high-frequency devices, and/or high-temperature operation devices the thus-produced SiC epitaxial layer has necessarily been selected in order to be utilized for device fabrication and an ordinary artisan would utilize the same or a similar growth process to produce another SiC epitaxial layer on the selected wafer in order to produce a high-quality layer as part of the fabrication of electronic devices thereupon), 
wherein in the epitaxial growth step, 
a growth rate is set from 5 to 100 m/hour (see, e.g., ¶[00152] and the Example in Figs. 5-8 and ¶¶[0173]-[0185] which teach that the growth rate may be in the range of 1 to 20 m/h), 
a growth temperature is set to 1,500°C or higher (see, e.g., ¶[00152] and the Example in Figs. 5-8 and ¶¶[0173]-[0185] which teach that the growth temperature is greater than 1,600 °C), and 
a C/Si ratio is set to 1.25 or less (see, e.g., ¶[00149] and ¶[00152] which teach that the C/Si ratio is in the range of 0.7 to 1.2), 
wherein the large pit defect is a pit located on the surface at a position corresponding to the position of the carbon inclusion on the substrate surface (see, e.g., ¶¶[0006]-[0008] and ¶¶[0034]-[0044] which teach that small broken pieces referred to as “downfall” or pieces originating from an internal member of the chamber may become adhered to the substrate surface in the form of carbon inclusions and serve as the origin for triangular defects; accordingly, since at least some of the resulting triangular defects are derived from carbon inclusions they may also be broadly considered as being a “large pit defect” as claimed or, alternatively, a number of large pit defects derived from carbon inclusions are necessarily present, but are not visible in the observed candela images), and 
wherein in the epitaxial growth step, a conversion rate from the substrate carbon inclusion to the large pit defects and the triangular defects caused by the substrate carbon inclusions is controlled to 20% or less by the C/Si ratio and a thickness of the SiC epitaxial layer (Since ¶[0050] of the instant application teaches that the conversion rate of killer defects “was suppressed to 20% or less at an m when the C/Si ratio was 1.22” this therefore means that a conversion rate of 20% is obtained at a C/Si ratio of 1.22 and a SiC film thickness of 30 m.  In ¶[0065], ¶[0112], and claim 10 Kageshima teaches that the SiC film thickness is preferably in the range of 20 to 100 m while ¶[00149] and ¶[00152] of Kageshima further teach that the C/Si ratio is preferably in the range of 0.7 to 1.2.  Accordingly, performing SiC epitaxial growth at a C/Si ratio of 1.2 to a thickness of 30 m would therefore involve controlling the conversion rate from carbon inclusions to large pit and triangular defects to 20% or less because SiC film growth under these conditions are substantially the same as that disclosed in the instant application as being necessary to produce a 20% conversion rate.)
Kageshima does not explicitly teach that the 4H-SiC single crystal substrate has a substrate carbon inclusion density of 0.1 to 6.0 inclusions/cm2 and, even if it is assumed arguendo that Kageshima does not teach that the total density of large pit defects and triangular defects caused by substrate carbon inclusions and contained in the SiC epitaxial layer is 0.1 defects/cm2 or more and 0.6 defects/cm2 or less, obtaining a 4H-SiC single crystal substrate with the recited carbon inclusion and total density of large pit defects and triangular defects would have been obvious in view of the teachings of Zwieback.  In ¶¶[0022]-[0023] Zwieback recognizes that carbon inclusions are common in SiC crystals and are typically derived from airborne carbon particles which are transported to and incorporated on the substrate surface.  In Figs. 6-7 and ¶¶[0128]-[0149] Zwieback teaches a method of producing a SiC epitaxial layer (62) on a SiC seed crystal (63) by sublimation of a source material (61) through a separation plate (66).  In Table 2 and ¶¶[0150]-[0154] Zwieback further teaches that the grown SiC 2.  Thus, a person of ordinary skill in the art would look to the teachings of Zwieback and would be motivated to select and utilize a SiC crystalline wafer produced according to the method of Zwieback which has no carbon inclusions or, alternatively, possesses a reduced number of carbon inclusions such as within the claimed range of 0.1 to 6.0 inclusions/cm2 as the substrate for growth of a SiC epitaxial layer in the method of Kageshima in order to produce a higher quality SiC crystal having fewer large pit defects and triangular defects per cm2 at higher growth rates in order to improve the throughput and produce SiC epitaxial wafers having the desired materials properties.  It is also pointed out that a density of carbon inclusions of zero is considered sufficiently close to the lower limit of 0.1 inclusions/cm2 that a SiC epitaxial wafer having no carbon inclusions produced according to the teachings of Zwieback would be reasonably expected to exhibit the same properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2144.05(I).  It is also pointed out that the actual density of carbon inclusions in Zwieback will not always be exactly zero, but instead it will vary within a prescribed range depending upon the growth conditions and can be controlled to the 2) which is acceptable or required for a particular application.  Growth on this SiC substrate according to the method of Kageshima would then produce a SiC epitaxial layer having a total density of large pit defects and triangular defects of 0.1 defects/cm2 or more and 0.6 defects/cm2 or less as claimed.  
Even if it is assumed arguendo that Kageshima does not explicitly teach that the total defect density also includes large pit defects wherein a large pit defect is a pit located on a surface at a position corresponding to a position of the carbon inclusion on the substrate surface, because the SiC growth method of Kageshima is grown using the same growth conditions it must necessarily produce a SiC epitaxial layer having the same properties, namely a total density of large pit defects and triangular defects of 0.1 defects/cm2 or more and 0.6 defects/cm2 or less.  This is exemplified by at least ¶¶[0089]-[0097], ¶¶[0148]-[0166], and the Example in Figs. 5-8 and ¶¶[0173]-[0185] of Kageshima which teach a method of forming a SiC epitaxial layer on a 4H-SiC substrate having an off-angle at a growth temperature of greater than 1,600 °C, a C/Si ratio is in the range of 0.7 to 1.2, and a growth rate may be in the range of 1 to 20 m/h.  Since Kageshima teaches the growth of a SiC epitaxial layer under substantially the same conditions as disclosed and claimed in the instant application, the resulting SiC epitaxial layer must necessarily possess or, alternatively, would be reasonably expected to 2 or more and 0.6 defects/cm2 or less.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, a total density of large pit defects and triangular defects of 0.1 defects/cm2 or more and 0.6 defects/cm2 or less, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  
It is also noted that claim 1 merely recites a carbon inclusion density of 0.1 to 6.0 inclusions/cm2 and a total density of large pit defects and triangular defects of 0.1 defects/cm2 or more and 0.6 defects/cm2 or less without reciting the actual size of the wafer itself.  Since the density is measured per unit area, a SiC epitaxial wafer having a density within the claimed range may be readily obtained by, for example, selecting a predetermined area on the substrate such as a 4 cm2 area which has two carbon inclusions, one large pit defect, and one triangular defect within that 4 cm2 area to obtain a carbon inclusion and total defect density of 2 defects or inclusions / 4 cm2 = 0.5 defects or inclusions per cm2 or less which therefore falls within the claimed range.  The motivation for producing 4 cm2 or smaller SiC epitaxial wafers would be to, for example, dice a larger SiC wafer into smaller, individual device wafers or computer chips suitable for use in actual electronic and/or optoelectronic devices.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 3, Kageshima teaches that the C/Si ratio is set to 1.10 or less (see, e.g., ¶[00149] and ¶[00152] which teach that the C/Si ratio is in the overlapping range of 0.7 to 1.2).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kageshima in view of Zwieback and further in view of U.S. Patent Appl. Publ. No. 2010/0025696 to Abbondanza, et al. (“Abbondanza”). 
Regarding claim 10, Kageshima and Zwieback do not explicitly teach that the growth rate in the epitaxial growth step is 40 to 100 m/hour.  However, in ¶¶[0011]-[0030] Abbondanza teaches an analogous method of growing SiC epitaxial layers by chemical vapor deposition (CVD) on a SiC wafer.  In ¶[[0023] Abbondanza specifically teaches that a good intrinsic SiC layer may be obtained by setting the growth speed to the range of 80 to 100 m/h and regulating the Si/H and C/Si ratios.  Thus, in view of the teachings of Abbondanza an ordinary artisan would be motivated to utilize a growth rate in the overlapping range of 80 to 100 m/h in order to promote the growth of an intrinsic SiC layer for the fabrication of suitable electronic devices thereupon.  
Regarding claim 11, Kageshima and Zwieback do not explicitly teach that the growth rate in the epitaxial growth step is 60 to 100 m/hour.  However, in ¶¶[0011]-[0030] m/h and regulating the Si/H and C/Si ratios.  Thus, in view of the teachings of Abbondanza an ordinary artisan would be motivated to utilize a growth rate in the overlapping range of 80 to 100 m/h in order to promote the growth of an intrinsic SiC layer for the fabrication of suitable electronic devices thereupon.  

Response to Arguments
Applicants’ arguments filed July 1 2021, have been considered, but are moot in view of the new grounds of rejection set forth in this Office Action.  
Applicants argue that since the SiC crystal substrate as claimed has a carbon inclusion density of 0.1 to 6.0 inclusions/cm2 and a total density of large pit and triangular defects in the epitaxial layer is 0.01 to 0.6 defects/cm2, if a substrate having no carbon inclusions as taught by Zwieback is used, then a person of ordinary skill in the art cannot obtain the above features.  See applicants’ 7/1/21 reply, pp. 7-9.  Applicants’ argument is noted, but it is pointed out that applicants are actually advocating for a SiC wafer that has more contaminating carbon inclusions and a higher defect density than the SiC epitaxial wafers taught by the combination of Kageshima and Zwieback without providing any explanation as to how the disclosed ranges are critical or provide any unexpected benefits.  Thus, the materials properties of the claimed SiC epitaxial wafer and growth method are actually inferior to that produced by the combination of Kageshima and Zwieback due to the recitation of a higher carbon inclusion density.  It is the Examiner’s position that (1) 2 that they would be expected to exhibit the same properties and/or (2) the actual density of carbon inclusions produced in the method of Zwieback will not always be exactly zero, but instead it will vary within a prescribed range depending upon the growth conditions and can be controlled to the desired value via control of the growth environment and conditions.  Accordingly, it would have been within the capabilities of an ordinary artisan to utilize routine experimentation to establish the desired level of cleanliness and process control which produces SiC substrate wafers having a concentration of carbon inclusions (i.e., 0.1 to 6.0 inclusions/cm2) which is acceptable for a given purpose.  Then, since Kageshima teaches a method of performing SiC epitaxial growth which utilizes growth conditions that mirror those disclosed in the instant application, growth on the SiC substrate(s) of Zwieback would then necessarily produce SiC epitaxial layers which possess a total density of large pit and triangular defects which is within the claimed range of 0.01 to 0.6 defects/cm2.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714